Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal disclaimer of 1/19/21 is acknowledged. 
Response to Amendments
Applicant's submission of 1/19/21 has been entered. All outstanding rejections and objections are withdrawn.
Allowable Subject Matter
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 requires, inter alia, a water-resistant LED capture device comprising: a base module; and, a cap module configured to assemble to the base module thus forming an internal cavity, a sealing agent is comprised in the internal cavity for providing water-resistant sealing, wherein when the cap module is assembled to the base module, the base module engages a fixing structure of the cap module that captures the base module in the cap module to form a first water-resistant seal between the cap module and the base module, and wherein assembling the cap module to the base module introduces a radial compression that reduces the mean cross-sectional area of each of two lumens formed therebetween to form a second water-resistant seal circumscribing each of the insulated conductors in the corresponding two lumens.

Independent claims 30 and 35 are allowed for including substantially the same allowable subject matter as that of claim 21. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by email at arman.fallahkhair@uspto.gov or use the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875